No encontrándose en el alegato del apelante ningún señalamiento de error referente a la eliminación por la corte inferior de la defensa de prescrip-ción como añora da por sentado dicño apelante; no ha-biendo citado jurisprudencia o autoridad alguna para de-mostrar que el artículo 1739 del Código Civil añora invo-cado por primera vez es aplicable, ni tampoco en apoyo de la teoría de que la acción entablada por el fiador que ña pagado la obligación de su principal está prescrita por el transcurso del período de tres años cuando dicña obligación fuera evidenciada por un pagaré a la orden; y tomando en cuenta la cantidad envuelta en relación con la circunstancia de que la sentencia apelada no especifica el tipo de los inte-reses concedidos, no ha lugar a la moción sobre reconside-ración.